 

 

Case 1:17-cv-07995-GBD Document117 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAIRO ESPINOZA et al.,

 

 

Plaintiffs,

-against-

17 Civ. 7995 (GBD)

BROADWAY PIZZA & RESTAURANT CORP. et al., :

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 6, 2020 to July 15, 2020 at 9:45 am.

Dated: New York, New York
April 21, 2020
SO ORDERED.

A Dow

GE B. DANIELS
nited States District Judge

 
